NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GRETEL NOEMI GARCIA-GONZALEZ,                   No.    14-74013
AKA Gretel Gonzalez-Villatoro and HUGO
VILLATORO-GARCIA,                               Agency Nos.       A200-833-733
                                                                  A200-705-007
                Petitioners,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 4, 2017**
                              Pasadena, California

Before: CALLAHAN and BEA, Circuit Judges, and WHALEY,*** District Judge.

      Petitioners, Gretel Noemi Garcia-Gonzalez and her son Hugo Villatoro-



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Robert H. Whaley, United States District Judge for the
Eastern District of Washington, sitting by designation.
Garcia, are natives and citizens of Guatemala. They seek review of an order of the

Board of Immigration Appeals (BIA) denying their applications for asylum,

withholding of removal, and protection under the Convention Against Torture

(CAT). Petitioners argue they are eligible for asylum and withholding of removal

under the Immigration and Nationality Act because they are members of a

“particular social group” and have a well-founded fear of persecution on account

of their membership in that group. See 8 U.S.C. §§ 1101(1)(42)(A) (asylum),

1231(b)(3) (withholding of removal). We have jurisdiction under 8 U.S.C.

§ 1252(a), and we deny the petition.1

      Petitioners assert they are members of a “particular social group” consisting

of people who refuse to assist gang members in their criminal enterprises. In the

agency proceedings, they offered evidence of violence and threats which they and

their family members faced after refusing to assist gang members in various

criminal enterprises. Citing Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014),

and Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013), Petitioners argue

the BIA erred in rejecting their proposed social group without conducting a fact

specific analysis. We disagree.

      In addition to analogizing Petitioners’ proposed social group to others that



      1
             The facts are familiar to the parties and are restated here only as
necessary to resolve the issues of the petition for review.

                                          2
have been rejected as particular social groups, the BIA expressly found no

evidence in the record indicating that Guatemalan society views people who refuse

to assist in gang criminal activity as a distinct social group. See Matter of W-G-R-,

26 I. & N. Dec. 208, 217 (BIA 2014) (“To have the ‘social distinction’ necessary

to establish a particular social group, there must be evidence showing that society

in general perceives, considers, or recognizes persons sharing the particular

characteristic to be a group.”), vacated in part on other grounds by Reyes v. Lynch,

842 F.3d 1125 (9th Cir. 2016). Our own review of the record confirms such a lack

of evidence, and the BIA’s citations to Henriquez-Rivas, Matter of M-E-V-G-, 26 I.

& N. Dec. 227 (BIA 2014), and Matter of W-G-R- further suggest the BIA

understood and applied the proper standard. Petitioners’ failure to provide the

appropriate evidentiary support is dispositive. See Ramirez-Munoz v. Lynch, 816
F.3d 1226, 1229 (9th Cir. 2016) (“[P]etitioners have not supported their proposed

social group of those returning home [to Mexico] who appear to be American with

evidence that supports a favorable determination under the various factors we

consider in determining whether a proposed group is narrowly tailored.”).

      Because Petitioners did not show they were members of a cognizable

particular social group, we need not address the BIA’s alternative holding that

Petitioners failed to show a nexus between their membership in the specified




                                          3
particular social group and the basis of the feared persecution.2

      PETITION DENIED.




      2
              Although Petitioners sought CAT relief in the agency proceedings,
their petition for review challenges only the denial of asylum and withholding of
removal.

                                          4